DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-20 under 35 U.S.C. 112 § (b) has been withdrawn in view of the claim amendments. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 7-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese et al. US (2014/0255029) in view of Paniagua, JR. et al. US (2009/0177906). 

see Fig. 4A i.e., beginning of the Burst 402 & Para’s [0004] & [0041] i.e., The marker symbols 404 placed at the beginning of the Burst 402 compose a start marker) from a first module (see Fig. 2, CNU 140) of a processing system (see Fig. 2, 200) to a second module (see Fig. 2, CLT 162) of the processing system (see Fig. 2, 200) coupled via an interconnect (see Fig. 2 i.e., coax link 214) compliant with a first processor interconnect protocol (see Figures 2 & 4A i.e., beginning of Burst 402 & Para’s [0003] i.e., The Ethernet Passive Optical Networks (EPON) protocol may be extended over coaxial (coax) links in a cable plant. The EPON protocol as implemented over coax links is called EPON protocol over Coax (EPoC), [0004] i.e., Embodiments are disclosed in which bursts transmitted between a coax line terminal (CLT) and coax network units (CNUs) include start markers and/or end markers, [0031] i.e., EPON protocol, [0033] i.e., The CLT 162 and CNU 140 communicate via the coax link 214, [0036], [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker). 

by transmitting a first primitive having a number of symbols (see Fig. 4A i.e., The marker symbols 404 placed at the beginning of the burst 402 compose a start marker (i.e., “first primitive”) & Para [0041]) from the first module (see Fig. 2, CNU 140) to the second module (see Fig. 2, CLT 162), (see Fig. 4A i.e., 16 Marker symbols 404 are placed at the beginning of the burst 402 as a start marker (i.e., “first primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker).

and signaling an end of the transmission of the data burst (see Fig. 4A i.e., end of the burst 402 & Para’s [0004] i.e. end markers of the burst & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402…The marker symbols 404 placed at the end of the burst 402 compose an end marker). 

by transmitting a second primitive having the number of symbols (see Fig. 4A i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “second primitive”) & Para [0041]) from the first module (see Fig. 2, CNU 140) to the second module (see Fig. 2, CLT 162), (see Fig. 4A i.e., 16 Marker symbols 404 are placed at the end of the burst 402 as an end marker (i.e., “second primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker).

wherein the first processor interconnect protocol (see Fig. 2 & Para’s [0003-0004], [0031], [0033], & [0040-0041]) uses a second number of symbols (see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst and 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

to signal a beginning of a data burst (see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

and uses the second number of symbols to signal an end the data burst (see Fig 4A i.e., 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

Varanese does not disclose the first primitive having a first number of symbols and the second primitive having the first number of symbols and wherein the first number of symbols is less than the second number of symbols. However the claim features would be rendered obvious in view of Paniagua, JR. et al. US (2009/0177906). 

Paniagua, JR discloses signaling a beginning (see Fig. 9 i.e., Transmission Start 902 & Para [0075] i.e., transmission start segment 902 indicating the start of the message) of a transmission of a data burst (see Fig. 9, 900 & Para [0075] i.e., Fig. 9 is a diagram illustrating a packet structure of a digital communication (i.e., “data burst”) between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 (i.e., “data burst”)) from a first module (see Fig. 6B i.e., 602) of a processing system (see Fig. 6B) to a second module (see Fig. 6B i.e., 630) of the processing system (see Fig. 6B) coupled via an interconnect (see Fig. 6B & Para’s [0026], [0028] i.e., legacy adapter 104 is a part of a cord…Accordingly, the power adapter 106 may be coupled directly to legacy device 102b via a cord & [0036] i.e., physical-layer bus or USB communication interface) compliant with a first processor interconnect protocol (see Para’s [0036] i.e., USB & [0081] i.e., USB protocol) by transmitting a first primitive (see Fig. 9 i.e., Transmission start segment 902) having a first number of symbols from the first module to the second module (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission start segment 902 will have a first number of symbols less than 1 byte)).

And signaling an end of the transmission of the data burst (see Fig. 9 i.e., Transmission End segment 912 & Para [0075] i.e., transmission end segment 912 indicating the end of the packet)

see Fig. 9 i.e., Transmission End segment 912) having the first number of symbols from the first module to the second module (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission end segment 912 will have the first number of symbols less than 1 byte)).

Wherein the first processor interconnect protocol uses a second number of symbols (see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet).  

and wherein the first number of symbols is less than a second number of symbols (see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., first number of symbols will be less than the second number of symbols)). 

 (Paniagua, JR suggests that alternate segment sizes may be used for the packet segments described above (see Fig. 9 i.e., Transmission Start segment 902 (i.e., “first primitive”) & Transmission end segment 912 (i.e., “second primitive”) & Para [0075] i.e., For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long) which results in reduced overhead in the data burst (see Fig. 9 & Para [0075])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmission of the first primitive and the second primitive of the data burst each having a number of symbols as disclosed in Varanese to each use the alternate segment size used for the transmission start segment 902 and transmission end segment 912 of the data burst disclosed in the teachings of Paniagua, JR which results in the first primitive and second primitive each using a first number of symbols according to a reduced segment size which is less than a second number of symbols used by the first processor interconnect protocol to signal the beginning and end of the data burst because the 

Regarding Claim 2, the combination of Varanese in view of Paniagua, JR discloses the method of claim 1, wherein the first primitive comprises one of a start data primitive and a start error detection primitive, (Varanese, see Para’s [0004] i.e., start markers & [0041] i.e., The marker symbols 404 placed at the beginning of the burst 402 compose a start marker (i.e., “start data primitive”)).

Regarding Claim 4, the combination of Varanese in view of Paniagua, JR discloses the method of claim 1, wherein the second primitive comprises one of an end data primitive and an end error detection primitive, (Varanese, see Para’s [0004] i.e., end markers & [0041] i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “end data primitive”)).

Regarding Claim 7, the combination of Varanese in view of Paniagua, JR discloses the method of claim 1, wherein the data burst comprises a variable amount of data, (Paniagua, JR, see Fig. 9 i.e., payload 908 & Para’s [0075] i.e., variable size payload 908).

Regarding Claim 8, Varanese discloses a method, comprising: transmitting a data burst (see Fig. 4A i.e., beginning of the Burst 402 & Para’s [0004] & [0041] i.e., The marker symbols 404 placed at the beginning of the Burst 402 compose a start marker) from see Fig. 2, CNU 140) to a second module (see Fig. 2, CLT 162) coupled via an interconnect (see Fig. 2 i.e., coax link 214) compliant with a first processor interconnect protocol (see Figures 2 & 4A i.e., beginning of Burst 402 & Para’s [0003] i.e., The Ethernet Passive Optical Networks (EPON) protocol may be extended over coaxial (coax) links in a cable plant. The EPON protocol as implemented over coax links is called EPON protocol over Coax (EPoC), [0004] i.e., Embodiments are disclosed in which bursts transmitted between a coax line terminal (CLT) and coax network units (CNUs) include start markers and/or end markers, [0031] i.e., EPON protocol, [0033] i.e., The CLT 162 and CNU 140 communicate via the coax link 214, [0036], [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker). 

Comprising encapsulating the data burst a first primitive having a number of symbols (see Fig. 4A i.e., The marker symbols 404 placed (i.e., “encapsulating”) at the beginning of the burst 402 compose a start marker (i.e., “first primitive”) & Para [0041]), (see Fig. 4A i.e., 16 Marker symbols 404 are placed (i.e., “encapsulating”) at the beginning of the burst 402 as a start marker (i.e., “first primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker).
and a second primitive having the number of symbols (see Fig. 4A i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “second primitive”) & Para [0041]), (see Fig. 4A i.e., 16 Marker symbols 404 are placed at the end of the burst 402 as an end marker (i.e., “second primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning (i.e., “first number of symbols”) and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker).

wherein the first processor interconnect protocol (see Fig. 2 & Para’s [0003-0004], [0031], [0033], & [0040-0041]) uses a second number of symbols (see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst and 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

to signal a beginning of a data burst (see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

and uses the second number of symbols to signal an end the data burst (see Fig 4A i.e., 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

Varanese does not disclose the first primitive having a first number of symbols and the second primitive having the first number of symbols and wherein the first number of 

Paniagua, JR discloses transmitting a data burst (see Fig. 9, 900 & Para [0075] i.e., Fig. 9 is a diagram illustrating a packet structure of a digital communication (i.e., “data burst”) between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 (i.e., “data burst”)) from a first module (see Fig. 6B i.e., 602) to a second module (see Fig. 6B i.e., 630) coupled via an interconnect (see Fig. 6B & Para’s [0026], [0028] i.e., legacy adapter 104 is a part of a cord…Accordingly, the power adapter 106 may be coupled directly to legacy device 102b via a cord & [0036] i.e., physical-layer bus or USB communication interface) compliant with a first processor interconnect protocol (see Para’s [0036] i.e., USB & [0081] i.e., USB protocol) by encapsulating the data burst with a first primitive (see Fig. 9 i.e., Transmission start segment 902) having a first number of symbols (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission start segment 902 will have a first number of symbols less than 1 byte)).

and a second primitive (see Fig. 9 i.e., Transmission End segment 912) having the first number of symbols (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission end segment 912 will have the first number of symbols less than 1 byte)).

Wherein the first processor interconnect protocol uses a second number of symbols (see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet).  

and wherein the first number of symbols is less than a second number of symbols (see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., first number of symbols will be less than the second number of symbols)). 

 (Paniagua, JR suggests that alternate segment sizes may be used for the packet segments described above (see Fig. 9 i.e., Transmission Start segment 902 (i.e., “first primitive”) & Transmission end segment 912 (i.e., “second primitive”) & Para [0075] i.e., For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long) which results in reduced overhead in the data burst (see Fig. 9 & Para [0075])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmission of the first primitive and the second primitive of the data burst each having a number of symbols as disclosed in Varanese to each use the alternate segment size used for the transmission start segment 902 and transmission end segment 912 of the data burst disclosed in the teachings of Paniagua, JR which results in the first primitive and second primitive each using a first number of symbols according to a reduced segment size which is less than a second number of symbols used by the first processor interconnect protocol to signal the beginning and end of the data burst because the 

Regarding Claim 9, the combination of Varanese in view of Paniagua, JR discloses the method of claim 8, wherein the first primitive comprises one of a start data primitive and a start error detection primitive, (Varanese, see Para’s [0004] i.e., start markers & [0041] i.e., The marker symbols 404 placed at the beginning of the burst 402 compose a start marker (i.e., “start data primitive”)).

Regarding Claim 11, the combination of Varanese in view of Paniagua, JR discloses the method of claim 8, wherein the second primitive comprises one of an end data primitive and an end error detection primitive, (Varanese, see Para’s [0004] i.e., end markers & [0041] i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “end data primitive”)).

Regarding Claim 14, the combination of Varanese in view of Paniagua, JR discloses the method of claim 8, wherein the data burst comprises a variable amount of data, (Paniagua, JR, see Fig. 9 i.e., payload 908 & Para’s [0075] i.e., variable size payload 908).

Regarding Claim 15, Sikkink discloses a device (see Fig. 2, 200 & Para’s [0027-0028] & [0033]), comprising: an interconnect (see Fig. 2 i.e., coax link 214) compliant with a first processor interconnect protocol (see Figures 2 & 4A i.e., beginning of Burst 402 & Para’s [0003] i.e., The Ethernet Passive Optical Networks (EPON) protocol may be extended over coaxial (coax) links in a cable plant. The EPON protocol as implemented over coax links is called EPON protocol over Coax (EPoC), [0004] i.e., Embodiments are disclosed in which bursts transmitted between a coax line terminal (CLT) and coax network units (CNUs) include start markers and/or end markers, [0031] i.e., EPON protocol, [0033] i.e., The CLT 162 and CNU 140 communicate via the coax link 214, [0036], [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker). 

Comprising a transmitter module (see Fig. 2, 140 & Para’s [0033-0035] i.e., downstream and upstream transmission will use a transmitter module) and a receiver module (see Fig. 2, CLT 162 & Para’s [0033-0035] i.e., downstream and upstream transmission will use a receiver module) the transmitter module comprising a controller (see Fig. 2, CNU 140 will include controller) to: transmit a first primitive having a number of symbols to the receiver module (see Fig. 4A i.e., The marker symbols 404 placed at the beginning of the burst 402 compose a start marker (i.e., “first primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker).

Transmit a data burst to the receiver module after transmitting the first primitive (see Fig. 4A i.e., burst 402 & Para’s [0004] i.e. start markers (i.e., “first primitive”) of the burst & [0040-0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402…The marker symbols 404 placed at the end of the burst 402 compose an end marker). 

Wherein data from the data burst is absent from the first primitive (see Fig. 4 i.e., The marker symbols 404 placed at the beginning of the burst 402 which composes a start marker (i.e., “first primitive”) does not include data (i.e., “data absent from the first primitive”) & Para’s [0004] & [0040-0041]). 

and transmit a second primitive having the number of symbols (see Fig. 4A i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “second primitive”) & Para [0041]) to the receiver module (see Fig. 2, CLT 162) in response to transmitting the data burst, (see Fig. 4A i.e., 16 Marker symbols 404 are placed at the end of the burst 402 as an end marker (i.e., “second primitive”) &  Para’s [0040] i.e., In some embodiments, the (sub) frame 400 is used for upstream transmissions from CNUs 140 to a CLT 162 & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst…In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker ).

Wherein data from the data burst is absent from the second primitive (see Fig. 4 i.e., The marker symbols 404 placed at the end of the burst 402 which composes an end marker (i.e., “second primitive”) does not include data (i.e., “data absent from the second primitive”) & Para’s [0004] & [0040-0041]). 

wherein the first processor interconnect protocol (see Fig. 2 & Para’s [0003-0004], [0031], [0033], & [0040-0041]) uses a second number of symbols (see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst and 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

see Fig 4A i.e., 16 Marker symbols 404 used at the beginning of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

and end of a data burst (see Fig 4A i.e., 16 Marker symbols 404 used at the end of the burst & Para [0041] i.e., In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32) (i.e., “second number”))

Varanese does not disclose the first primitive having a first number of symbols and the second primitive having the first number of symbols and wherein the first number of symbols is less than the second number of symbols. However the claim features would be rendered obvious in view of Paniagua, JR. et al. US (2009/0177906). 

Paniagua, JR discloses signaling a beginning (see Fig. 9 i.e., Transmission Start 902 & Para [0075] i.e., transmission start segment 902 indicating the start of the message) of a transmission of a data burst (see Fig. 9, 900 & Para [0075] i.e., Fig. 9 is a diagram illustrating a packet structure of a digital communication (i.e., “data burst”) between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 (i.e., “data burst”)) from a first module (see Fig. 6B i.e., 602) of a processing system (see Fig. 6B) to a second module (see Fig. 6B i.e., 630) of the processing system (see Fig. 6B) coupled via an interconnect (see Fig. 6B & Para’s [0026], [0028] i.e., legacy adapter 104 is a part of a cord…Accordingly, the power adapter 106 may be coupled directly to legacy device 102b via a cord & [0036] i.e., physical-layer bus or USB communication interface) compliant with a first processor interconnect protocol (see Para’s [0036] i.e., USB & [0081] i.e., USB protocol) by transmitting a first primitive (see Fig. 9 i.e., Transmission start segment 902) having a first number of symbols from the first module to the second module (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission start segment 902 will have a first number of symbols less than 1 byte)).

see Fig. 9 i.e., Transmission End segment 912 & Para [0075] i.e., transmission end segment 912 indicating the end of the packet)

by transmitting a second primitive (see Fig. 9 i.e., Transmission End segment 912) having the first number of symbols from the first module to the second module (see Fig. 9 & Para [0075] i.e., digital communication between the power adapter and the legacy adapter or device…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., the transmission end segment 912 will have the first number of symbols less than 1 byte)).

Wherein the first processor interconnect protocol uses a second number of symbols (see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet).  

see Fig. 9 & Para [0075] i.e., The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol…An exemplary digital message packet 900 includes a 1-byte (i.e., “second number of symbols”) transmission start segment 902 indicating the start of the message…and a 1-byte (i.e., “second number of symbols”) transmission end segment 912 indicating the end of the packet…It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long (i.e., first number of symbols will be less than the second number of symbols)). 

 (Paniagua, JR suggests that alternate segment sizes may be used for the packet segments described above (see Fig. 9 i.e., Transmission Start segment 902 (i.e., “first primitive”) & Transmission end segment 912 (i.e., “second primitive”) & Para [0075] i.e., For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long) which results in reduced overhead in the data burst (see Fig. 9 & Para [0075])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmission of the first primitive and the second primitive of the data burst each having a number of symbols as disclosed in Varanese to each use the alternate segment 

Regarding Claim 16, the combination of Varanese in view of Paniagua, JR discloses the device of claim 15, wherein the first primitive comprises one of a start data primitive and a start error detection primitive, (Varanese, see Para’s [0004] i.e., start markers & [0041] i.e., The marker symbols 404 placed at the beginning of the burst 402 compose a start marker (i.e., “start data primitive”)).

4.	Claims 3, 5, 10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese et al. US (2014/0255029) in view of Paniagua, JR. et al. US (2009/0177906), and further in view of Sikkink et al. US (2016/0373557).

Regarding Claims 3 and 10 the combination of Varanese in view of Paniagua, JR discloses the method of claims 2 and 9, but does not disclose further comprising resetting error detection logic at the first module and at the second module in response to the first module transmitting a start error detection primitive to the second module. However the claim feature would be rendered obvious in view of Sikkink et al. US (2016/0373557).

Sikkink discloses signaling a beginning and an end of a transmission of a data burst (see Fig. 5A i.e., Burst 505 & Para’s [0086] i.e., beginning and end of the contiguous burst)

resetting error detection logic at the first module and at the second module in response to the first module transmitting a start error detection primitive to the second module, (see Para’s [0006] i.e., Some embodiments include checking the integrity of the packet and/or flits during transmissions and/or after receipt of the flits at the receiver, [0007] i.e., receiving all of the flits at the receiver prior to checking the integrity of the packet; and then checking the integrity of the packet, [0013] i.e., a transmitter configured to transmit the plurality of flits via a communications channel; and a destination receiver configured to receive the plurality of flits and validate the integrity of the packet as received at the receiver, [0033-0034], [0085] i.e., CRC fields 522, [0098] i.e., CRC value for the entire flit, [0106-0108] i.e., At step 565, the reception module 731 checks the integrity of each received flit. For example, the reception module 731 may check the integrity of the flit by checking the integrity of the data in the Ssb field 521 using the CRC value in the CRCsb field 522, [0116-0117] i.e., Then the integrity of the entire burst 505 is checked at step 581 using the end-to-end CRC value in the tail flit 540. The integrity check of step 581 and the replay step at 582 may repeat (i.e., “resetting”) or loop several times until the integrity of the packet is verified & [0146])

see Para’s [0033-0034], [0098], & [0116-0117]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the burst disclosed in Varanese in view of Paniagua, JR to perform the error detection techniques for the data burst disclosed in Sikkink because the motivation lies in Sikkink for validating the integrity of the burst using cyclic redundancy check (CRC) included in the burst. 

Regarding Claims 5, 12, and 19 the combination of Varanese in view of Paniagua, JR discloses the method and device of claims 4, 11, and 18 but does not disclose further comprising: transmitting first error detection information formed using the data burst from the first module to the second module in response to the first module transmitting an end error detection primitive to the second module; calculating second error detection information using the data burst at the second module, and comparing the first and second error detection information to detect errors in the data burst. However the claim features would be rendered obvious in view of Sikkink et al. US (2016/0373557).

Sikkink discloses signaling a beginning and an end of a transmission of a data burst (see Fig. 5A i.e., Burst 505 & Para’s [0086] i.e., beginning and end of the contiguous burst)

see Para’s [0009], [0033-0034] i.e., cyclic redundancy check value for sideband data in a sideband data field and cyclic redundancy check value for payload data (i.e., “first error detection information”), [0085] i.e., CRC values, [0090] & [0116-0117]); calculating second error detection information using the data burst at the second module (see Para’s [0105-0106] & [0116-0117]); and comparing the first and second error detection information to detect errors in the data burst, (see Para’s [0006] i.e., Some embodiments include checking the integrity of the packet and/or flits during transmissions and/or after receipt of the flits at the receiver, [0007] i.e., receiving all of the flits at the receiver prior to checking the integrity of the packet; and then checking the integrity of the packet, [0013] i.e., a transmitter configured to transmit the plurality of flits via a communications channel; and a destination receiver configured to receive the plurality of flits and validate the integrity of the packet as received at the receiver, [0033-0034], [0098] i.e., CRC value for the entire flit, [0106-0108] i.e., At step 565, the reception module 731 checks the integrity of each received flit. For example, the reception module 731 may check the integrity of the flit by checking the integrity of the data in the Ssb field 521 using the CRC value in the CRCsb field 522 (i.e., “comparing”), [0116-0117] i.e., Then the integrity of the entire burst 505 is checked at step 581 using the end-to-end CRC value in the tail flit 540. The integrity check of step 581 and the replay step at 582 may repeat or loop several times until the integrity of the packet is verified & [0146]).

Sikkink using cyclic redundancy check (CRC) to validate the integrity of the burst (see Para’s [0033-0034], [0098], & [0116-0117]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the burst disclosed in Varanese in view of Paniagua, JR to perform the error detection techniques for the data burst disclosed in Sikkink because the motivation lies in Sikkink for validating the integrity of the burst using cyclic redundancy check (CRC) included in the burst. 

Regarding Claim 17, the combination of Varanese in view of Paniagua, JR discloses the device of claim 16, but does not disclose wherein the receiver module comprises error detection logic that is reset in response to the controller transmitting a start error detection primitive to the receiver module. However the claim features would be rendered obvious in view of Sikkink et al. US (2016/0373557).

Sikkink discloses signaling a beginning and an end of a transmission of a data burst (see Fig. 5A i.e., Burst 505 & Para’s [0086] i.e., beginning and end of the contiguous burst)

wherein the receiver module comprises error detection logic that is reset in response to the controller transmitting a start error detection primitive to the receiver module,  (see Para’s [0006] i.e., Some embodiments include checking the integrity of the packet and/or flits during transmissions and/or after receipt of the flits at the receiver, [0007] i.e., receiving all of the flits at the receiver prior to checking the integrity of the packet; and then checking the integrity of the packet, [0013] i.e., a transmitter configured to transmit the plurality of flits via a communications channel; and a destination receiver configured to receive the plurality of flits and validate the integrity of the packet as received at the receiver, [0033-0034], [0098] i.e., CRC value for the entire flit, [0106-0108] i.e., At step 565, the reception module 731 checks the integrity of each received flit. For example, the reception module 731 may check the integrity of the flit by checking the integrity of the data in the Ssb field 521 using the CRC value in the CRCsb field 522, [0116-0117] i.e., Then the integrity of the entire burst 505 is checked at step 581 using the end-to-end CRC value in the tail flit 540. The integrity check of step 581 and the replay step at 582 may repeat (i.e., “resetting”) or loop several times until the integrity of the packet is verified & [0146]).

Sikkink using cyclic redundancy check (CRC) to validate the integrity of the burst (see Para’s [0033-0034], [0098], & [0116-0117]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the burst disclosed in Varanese in view of Paniagua, JR to perform the error detection techniques for the data burst disclosed in Sikkink because the motivation lies in Sikkink for validating the integrity of the burst using cyclic redundancy check (CRC) included in the burst. 

Regarding Claim 18, the combination of Varanese in view of Paniagua, JR, and further in view of Sikkink discloses the device of claim 17, wherein the second primitive comprises one of an end data primitive and an end error detection primitive, (Varanese, see Para’s [0004] i.e., end markers & [0041] i.e., The marker symbols 404 placed at the end of the burst 402 compose an end marker (i.e., “end data primitive”)).

5.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese et al. US (2014/0255029) in view of Paniagua, JR. et al. US (2009/0177906) as applied to claim 1 above, and further in view of Tresidder et al. US (2014/0126612).

Regarding Claim 6, The combination of Varanese in view of Paniagua, JR discloses the method of claim 1, but does not disclose further comprising: periodically inserting a bitrate mismatch compensation primitive into the data burst; and in response to the bitrate mismatch compensation primitive indicating that a bitrate frequency of the first module exceeds a bitrate frequency of the second module, removing at least one entry of the bitrate mismatch compensation primitive from a buffer of the second module. However the claim features would be rendered obvious in view of Tresidder et al. US (2014/0126612).

Tresidder discloses: periodically inserting a bitrate mismatch compensation primitive into a data burst; (see Para [0014] i.e., adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (serial or parallel) by adapting a rate at which clock mismatch compensation symbols are inserted into a transmitted data stream (i.e., “may be a data burst”) (also referred to herein as the “insertion rate”). In some embodiments, a transmitting interconnect interface inserts clock mismatch compensation symbols into a transmitted data stream so as to allow the receiving interconnect interface to compensate for clock frequency mismatch between transmit-side and receive-side clocks by either storing the clock mismatch compensation symbols in an elastic buffer to avoid buffer underflow, or by deleting the clock mismatch compensation symbols from the elastic buffer (or dropping them from the data stream) to avoid buffer overflow). 

and in response to the bitrate mismatch compensation primitive indicating that a bitrate frequency of the first module exceeds a bitrate frequency of the second module, (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

removing at least one entry of the bitrate mismatch compensation primitive from a buffer of the second module (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

(Tresidder suggests the clock mismatch compensation symbols are inserted into a transmitted data stream for adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (see Para [0014])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmitted data burst as disclosed in Varanese in view of Paniagua, JR to perform inserting clock mismatch compensation symbols into the data stream as disclosed in the 

Regarding Claim 13, the combination of Varanese in view of Paniagua, JR discloses the method of claim 8, but does not disclose further comprising: periodically inserting a bitrate mismatch compensation primitive into the data burst; and in response to the bitrate mismatch compensation primitive indicating that a bitrate frequency of the first module exceeds a bitrate frequency of the second module, removing at least one entry of the bitrate mismatch compensation primitive from a buffer of the second module. However the claim features would be rendered obvious in view of Tresidder et al. US (2014/0126612).

Tresidder discloses: periodically inserting a bitrate mismatch compensation primitive into a data burst; (see Para [0014] i.e., adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (serial or parallel) by adapting a rate at which clock mismatch compensation symbols are inserted into a transmitted data stream (i.e., “may be a data burst”) (also referred to herein as the “insertion rate”). In some embodiments, a transmitting interconnect interface inserts clock mismatch compensation symbols into a transmitted data stream so as to allow the receiving interconnect interface to compensate for clock frequency mismatch between transmit-side and receive-side clocks by either storing the clock mismatch compensation symbols in an elastic buffer to avoid buffer underflow, or by deleting the clock mismatch compensation symbols from the elastic buffer (or dropping them from the data stream) to avoid buffer overflow). 

and in response to the bitrate mismatch compensation primitive indicating that a bitrate frequency of the first module exceeds a bitrate frequency of the second module, (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

removing at least one entry of the bitrate mismatch compensation primitive from a buffer of the second module (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

(Tresidder suggests the clock mismatch compensation symbols are inserted into a transmitted data stream for adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (see Para [0014])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmitted data burst as disclosed in Varanese in view of Paniagua, JR to perform inserting clock mismatch compensation symbols into the data stream as disclosed in the teachings of Tresidder because the motivation lies in Tresidder that the clock mismatch compensation symbols are inserted into a transmitted data stream for adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect. 

Regarding Claim 20, the combination of Varanese in view of Paniagua, JR discloses the device of claim 16, but does not disclose wherein: the transmitter module is further to periodically insert a bitrate mismatch compensation primitive into the data burst; and the 

Tresidder discloses: the transmitter module is further to periodically insert a bitrate mismatch compensation primitive into a data burst; (see Para [0014] i.e., adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (serial or parallel) by adapting a rate at which clock mismatch compensation symbols are inserted into a transmitted data stream (i.e., “may be a data burst”)  (also referred to herein as the “insertion rate”). In some embodiments, a transmitting interconnect interface inserts clock mismatch compensation symbols into a transmitted data stream so as to allow the receiving interconnect interface to compensate for clock frequency mismatch between transmit-side and receive-side clocks by either storing the clock mismatch compensation symbols in an elastic buffer to avoid buffer underflow, or by deleting the clock mismatch compensation symbols from the elastic buffer (or dropping them from the data stream) to avoid buffer overflow). 

and the receiver module is further to remove at least one entry of the bitrate mismatch compensation primitive from a buffer of the receiver module (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

in response to an indication that a bitrate frequency of the transmitter module exceeds a bitrate frequency of the receiver module, (see Para’s [0014-0015] & [0021] i.e., In view of the potential for clock frequency mismatch, each of the transmitter interfaces 110 and 120 is configured to insert skip ordered sets into their respective transmitted data streams so as to allow the receiver interfaces 112 and 122 to compensate for any clock frequency mismatch. This compensation can include storing skip symbols in addition to the received skip ordered sets in the elastic buffer of the receiver interface to prevent buffer underflow when the receive-side clock frequency is greater than the transmit-side clock frequency. This compensation alternatively can include deleting skip ordered sets from the elastic buffer, or otherwise deleting them from the data stream, to prevent buffer overflow when the transmit-side clock frequency is greater than the receive-side clock frequency). 

(Tresidder suggests the clock mismatch compensation symbols are inserted into a transmitted data stream for adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect (see Para [0014])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmitted data burst as disclosed in Varanese in view of Paniagua, JR to perform inserting clock mismatch compensation symbols into the data stream as disclosed in the teachings of Tresidder because the motivation lies in Tresidder that the clock mismatch compensation symbols are inserted into a transmitted data stream for adapting to frequency mismatches between a transmit-side clock and a receive-side clock of an interconnect. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461